Chalmers, J.,
delivered the opinion of the court.
The action was replevin for a buggy, commenced in the Circuit Court. The affidavit and the declaration stated the value of the buggy at $ 165 ; but the verdict of the jury fixed it at |150. In entering up judgment on the verdict, the court certified that the plaintiff had reasonable ground to expect a verdict fixing the value of the property at more than $150.
It is insisted that the valuation of the jury ousted the jurisdiction of the Circuit Court, or rather demonstrated that it never had jurisdiction, and that, upon its rendition, the suit should have been dismissed, or remanded to a Justice’s Court. Such was our ruling in Stephen v. Eiseman, ante, 535; but in that case there was no value given in the affidavit, nor in the declaration, nor anj'where, save in the verdict. There was nothing except the verdict to suggest a value, and the value ascertained by it was beneath the jurisdiction. There was no certificate by the court that the plaintiff in that case had reasonable ground to anticipate a higher valuation. We found ourselves, therefore, confronted by a case which, according to the only standard suggested by the record, seemed clearly below the jurisdiction of the court in which it originated. Here, on the contrary, the pleadings give the court jurisdiction; and the judgment recites that there was good reason to believe that the value of the property warranted the pleadings.
Code 1871, § 666, provides that “ if a suit shall he brought in any Circuit Court for a less sum than the court can take cognizance of, or if a greater sum than is due shall be demanded, on purpose to evade this act, the plaintiff shall be nonsuited, and shall pay costs; and if the plaintiff, in any other case, shall not recover more than $150, he shall not recover any costs of the defendant, unless the judge shall be of opinion, and so enter on the record, that the plaintiff had reasonable ground to expect to recover more than $150, or unless the court shall have jurisdiction of the cause, without respect to the amount in controversy.” This section seems to declare that the jurisdiction of the court shall be determined by the pleadings, except where *738there is a purpose to evade the limitations on the jurisdiction by the averment of a false amount. If the pleadings show a want of jurisdiction, or if the facts develop a purpose to evade the legal limitations upon it, the plaintiff shall be nonsuited ; but in no case of a recovery of less than $150 shall there be any judgment for costs, except upon a certificate of the court that there were just grounds to expect a larger recovery. It is impossible to conceive any other satisfactory method of ascertaining the jurisdiction than this, and the case at bar strikingly demonstrates its wisdom. The plaintiff doubtless believed the buggy to be worth more than $150. If the jury had fixed its value at one cent above that sum, the jurisdiction would be undoubted. Shall she be nonsuited because she honestly overestimated the value of her property? We think not, but that the statute quoted indicates the true method of testing the constitutional jurisdiction of the court; namely, that it is determinable by the pleadings: but if the court shall be of opinion that a false amount or value has been averred for purposes of evasion, a nonsuit will be entered. Unless there is such adjudication, a verdict for a smaller sum than $150 will be good, but will only carry costs when accompanied by an entry of record that there was reasonable ground to expect a larger recovery. The rule must be similar in the Justice’s Court, and in appeals therefrom to the Circuit Court; that is to say, if the sum demanded is within the jurisdiction, the suit will not be defeated because a greater sum is found due, unless there was a purpose, by a reduction of the demand, to perpetrate a fraud on the court. Of course, no recovery could be had for more than $150, exclusive of interest and damages; but up to that amount judgment should be entered. The plaintiff in such case would be precluded from the assertion of any demand for the surplus. The amount in controversy is the standard of the jurisdiction: and the sum demanded must be accepted as the amount in controversy, unless it has been purposely magnified or diminished. No other rule than this is practicable.
Sect. 666 is not in terms made applicable to actions for the recovery of personal property; but the principle governing these and suits for money demands is the same. The *739•value of the property fixes the jurisdiction. Value is generally a mere matter of opinion; and, if the jurisdiction of the courts is to be fixed by the conflicting opinions of litigants and jurors on this question, no satisfactory standard can ever be established. Suppose, for instance, that a plaintiff brings his action of replevin in the Justice’s Court for the recovery of a horse, alleging its value, in good faith, at $150. Upon the trial, the justice is of opinion that the horse is worth $160, and therefore dismisses the action. The plaintiff then brings a new suit, in the Circuit Court, alleging the value at $160; but upon the trial the jury fixes the value at $150, and thereupon his action is again dismissed. Certainly no system of laws would tolerate such absurdities as this; and yet they would be inevitable under the theory contended for by the appellant. The danger of such results would be even greater in suits sounding wholly in damages, where there can be no standard, save the demand of the plaintiff and the opinion of the jury. By § 826 of the Code, it is enacted that in actions for damages for assault and battery, libel and slander, there shall be no costs awarded the plaintiff where the verdict recovered is less than ten dollars. This provision is found in the Circuit Court law, and clearly contemplates that, in this class of cases, there may be rendered in said court valid judgments for less than $150. It certainly would not be contended in such cases, that if the plaintiff laid his damages at less than $150, and brought his suit in the Justice’s Court, he should be non-suited, because the justice or the jury in the Circuit Court, on appeal, thought that he should have claimed more. In every point of view, our conclusion is that the test of the jurisdiction is the amount demanded by the pleadings, subject to the penalty of a nonsuit where there has been, in the opinion of the court, an attempt to evade the constitutional limitations.
In Askew v. Askew, 49 Miss. 301, a suit commenced in the Justice’s Court was dismissed in the Circuit Court, upon the testimony of the agent of the plaintiff, who had instituted the action, that the value of the property sued for was $200 ; and this action of the Circuit Court was approved here. This decision evidently proceeded upon the idea that the plaintiff, knowing that the value of the property was in excess of the *740jurisdiction, had reduced his demand, in evasion of the constitutional limitations. So regarded, it does not conflict with the views here announced.
The judgment was properly rendered against the defendant for the return of the property or its alternate value. The bond taken by the sheriff was not in accordance with the statute, and therefore would not warrant a judgment against the surety; but it sufficiently showed that the property remained in the hands of the defendant, and therefore justified the judgment against him. Judgment affirmed.